Citation Nr: 1035489	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-36 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
rating decisions dated in January 1960, March 1960, and April 
1968 with respect to the reduction in compensation, the assigned 
rating and effective date of compensation for sinusitis, 
maxillary and frontal, for accrued benefits purposes.

2.  Entitlement to a rating in excess of 10 percent for bilateral 
blepharitis, for accrued benefits purposes.

3.  Entitlement to a rating in excess of 10 percent for maxillary 
and frontal sinusitis with hypertrophic rhinitis, for accrued 
benefits purposes.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), for 
accrued benefits purposes.

5.  Entitlement to an effective date earlier than June 28, 2001, 
for the award of service connection for bilateral eyelid laxity 
secondary to bilateral blepharitis, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and P.L.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served 
on active duty from September 1950 to September 1954.  The 
Veteran died in December 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in pertinent part denied entitlement to 
accrued benefits.  In March 2007, the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of record.  

The record reveals that a February 2008 Board decision granted 
entitlement to service connection for bilateral eyelid laxity for 
accrued benefits purposes, denied entitlement to service 
connection for diabetes mellitus for accrued benefits purposes, 
and remanded the issues of entitlement to increased ratings for 
bilateral blepharitis and maxillary and frontal sinusitis for 
accrued benefits purposes, entitlement to TDIU for accrued 
benefits purposes, and whether rating decisions in January 1960, 
March 1960, and April 1998 involved CUE for accrued benefits 
purposes.  

In a March 2008 rating decision the RO established service 
connection for bilateral eyelid laxity for accrued benefits 
purposes and assigned a 20 percent rating effective from June 28, 
2001.  The issue of entitlement to an earlier effective date was 
addressed in an April 2009 rating decision.  The appellant 
subsequently perfected an appeal as to this issue.  The case was 
remanded by the Board for additional development in November 
2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  By correspondence dated August 15, 2010, received prior to 
the promulgation of a decision in the appeal, the Board received 
notification from the appellant though her attorney that a 
withdrawal of the issue on appeal of whether there was CUE in 
rating decisions dated in January 1960, March 1960, and April 
1968 with respect to the reduction in compensation, the assigned 
rating and effective date of compensation for sinusitis, 
maxillary and frontal, for accrued benefits purposes, is 
requested.

3.  By correspondence dated August 15, 2010, received prior to 
the promulgation of a decision in the appeal, the Board received 
notification from the appellant though her attorney that a 
withdrawal of the issue on appeal of entitlement to a rating in 
excess of 10 percent for bilateral blepharitis, for accrued 
benefits purposes, is requested.

4.  By correspondence dated August 15, 2010, received prior to 
the promulgation of a decision in the appeal, the Board received 
notification from the appellant though her attorney that a 
withdrawal of the issue on appeal of entitlement to a rating in 
excess of 10 percent for maxillary and frontal sinusitis with 
hypertrophic rhinitis, for accrued benefits purposes, is 
requested.

5.  By correspondence dated August 15, 2010, received prior to 
the promulgation of a decision in the appeal, the Board received 
notification from the appellant though her attorney that a 
withdrawal of the issue on appeal of entitlement to TDIU, for 
accrued benefits purposes, is requested.

6.  An effective date for the award of service connection for 
bilateral eyelid laxity secondary to bilateral blepharitis, for 
accrued benefits purposes, was assigned from the date of the 
Veteran's claim on June 28, 2001.

7.  There is no evidence of any earlier unadjudicated formal or 
informal claim as to the issue of service connection for 
bilateral eyelid laxity secondary to bilateral blepharitis.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the appellant as 
to whether there was CUE in rating decisions dated in January 
1960, March 1960, and April 1968 with respect to the reduction in 
compensation, the assigned rating and effective date of 
compensation for sinusitis, maxillary and frontal, for accrued 
benefits purposes, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of the appeal by the appellant as 
to entitlement to a rating in excess of 10 percent for bilateral 
blepharitis, for accrued benefits purposes, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).

3.  The criteria for withdrawal of the appeal by the appellant as 
to entitlement to a rating in excess of 10 percent for maxillary 
and frontal sinusitis with hypertrophic rhinitis, for accrued 
benefits purposes, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

4.  The criteria for withdrawal of the appeal by the appellant as 
to entitlement to TDIU, for accrued benefits purposes, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

5.  The criteria for an effective date earlier than June 28, 
2001, for the award of service connection for bilateral eyelid 
laxity secondary to bilateral blepharitis, for accrued benefits 
purposes, have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant's attorney has withdrawn the appeal as to the 
issues of whether there was CUE in rating decisions dated in 
January 1960, March 1960, and April 1968 with respect to the 
reduction in compensation, the assigned rating and effective date 
of compensation for sinusitis, maxillary and frontal, for accrued 
benefits purposes, entitlement to a rating in excess of 10 
percent for bilateral blepharitis, for accrued benefits purposes, 
entitlement to a rating in excess of 10 percent for maxillary and 
frontal sinusitis with hypertrophic rhinitis, for accrued 
benefits purposes, and entitlement to TDIU, for accrued benefits 
purposes.  There remain no allegations  of errors of fact or law 
for appellate consideration as to these matters.  Accordingly, 
the Board does not have jurisdiction to review the appeals and 
they are dismissed.

Remaining Issue on Appeal

The only remaining issue on appeal is entitlement to an effective 
date earlier than June 28, 2001, for the award of service 
connection for bilateral eyelid laxity secondary to bilateral 
blepharitis, for accrued benefits purposes.

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by Court have been fulfilled by 
information provided to the appellant in a February 2009 letter 
from the RO.  That letter notified the appellant of VA's 
responsibilities in obtaining information to assist in completing 
the claim and identified her duties in obtaining information and 
evidence to substantiate her claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The 
February 2009 letter adequately informed her that the VCAA notice 
requirements applied to all elements of a claim.  The Board finds 
further efforts to obtain additional records would be futile.  
The available evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.

Earlier Effective Date Claim

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2009).  

The Court has held that the failure to consider evidence which 
may be construed as an earlier application or claim, formal or 
informal, that would have entitled the claimant to an earlier 
effective date is remandable error.  See Lalonde v. West, 7 Vet. 
App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, 
however, that the Board is not required to conjure up issues that 
were not raised by an appellant.  See Brannon v. West, 12 Vet. 
App. 32 (1998).

VA regulations also provide that the terms claim and application 
mean a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2009).  
Generally, the date of receipt of a claim is the date on which a 
claim, information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).

Based upon the evidence of record, the Board finds that an 
effective date earlier than June 28, 2001, for the award of 
service connection for bilateral eyelid laxity secondary to 
bilateral blepharitis, for accrued benefits purposes, is not 
warranted.  There is no evidence of any earlier unadjudicated 
formal or informal claim seeking service connection for this 
specific disorder.  

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) found that where a veteran files more than one claim 
with the RO at the same time and the RO's decision acts 
(favorably or unfavorably) on one of the claims, but fails to 
specifically address the other claim, the second claim is deemed 
denied, and the appeal period begins to run.  The proper remedy 
under such circumstances is to file a timely notice of 
disagreement as to the RO's failure to address that claim.  The 
Federal Circuit subsequently held that the "implicit denial 
rule" established in Deshotel applies where a regional office's 
decision provides a veteran with reasonable notice that his claim 
for benefits was denied.  It was noted that whether or not the 
regional office's decision was appealed has no bearing on the 
reasonableness of the notice afforded by that decision.  See 
Adams v. Shinseki , 568 F.3d 956, 964 (Fed. Cir. 2009).  

The record in this case shows the Veteran was provided adequate 
notice as to the service connection determinations made as a 
result of his December 1997 claims and his appellate rights by 
correspondence dated April 17, 1998.  Although he appealed the 
denial of a rating in excess of 10 percent for his service-
connected blepharitis disability, there is no indication from his 
statements that he wished to pursue entitlement to secondary 
service connection for eyelid laxity.  It is also significant to 
note that the January 31, 1998, VA examination report which noted 
a 2+ lower lid laxity likely secondary to a history of eye 
rubbing with poor eyelid approximation to globe did not include a 
diagnosis of blepharitis, the specific service-connected 
disability.  There is no indication that the provided eye 
disorder diagnoses in January 1998 had either developed or had 
been aggravated by the service-connected disability.  The 
February 2008 Board decision which established entitlement to 
secondary service connection for eyelid laxity also noted that 
the Veteran had other eye disabilities that may have contributed 
to his eye rubbing.  The issue of entitlement to eyelid laxity as 
secondary to the service-connected blepharitis disability may not 
reasonably be construed as having been raised prior to the 
receipt of the claim received on June 28, 2001.  

The Board finds there is no evidence of any earlier unadjudicated 
formal or informal claim as to the issue and no indication that 
entitlement to service connection for bilateral eyelid laxity 
secondary to bilateral blepharitis arose on any earlier date.  
Further, the Court has held that the mere presence of a 
disability does not establish intent on the part of a veteran to 
seek service connection for that condition.  KL v. Brown, 5 Vet. 
App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 
(1995).  Therefore, the claim for entitlement to an effective 
date earlier than June 28, 2001, for the award of service 
connection for bilateral eyelid laxity secondary to bilateral 
blepharitis, for accrued benefits purposes, must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the appellant's claim.


ORDER

The appeal as to whether there was CUE in rating decisions dated 
in January 1960, March 1960, and April 1968 with respect to the 
reduction in compensation, the assigned rating and effective date 
of compensation for sinusitis, maxillary and frontal, for accrued 
benefits purposes, is dismissed.

The appeal as to entitlement to a rating in excess of 10 percent 
for bilateral blepharitis, for accrued benefits purposes, is 
dismissed.

The appeal as to entitlement to a rating in excess of 10 percent 
for maxillary and frontal sinusitis with hypertrophic rhinitis, 
for accrued benefits purposes, is dismissed.

The appeal as to entitlement to TDIU, for accrued benefits 
purposes, is dismissed.

Entitlement to an effective date earlier than June 28, 2001, for 
the award of service connection for bilateral eyelid laxity 
secondary to bilateral blepharitis, for accrued benefits 
purposes, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


